Citation Nr: 0622037	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  03-36 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In his November 2003 substantive appeal, the veteran 
requested a Board hearing to be held at the local RO.  In 
December 2003, the veteran cancelled that hearing request.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2005).

The veteran's claim was previously before the Board and 
characterized as a request to reopen the claim based on 
submission of new and material evidence.  In a June 2005 
decision, the Board reopened the veteran's claim and remanded 
the issue for additional evidentiary development.  Since this 
development has been completed, the veteran's claim is 
properly before the Board at this time.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that hammertoes were congenital and were noted as existing at 
the time of the veteran's entry into active military service, 
and were not aggravated during service.

2.  The preponderance of the credible and probative evidence 
clearly and unmistakably shows that the veteran's congenital 
hammertoes did not undergo a permanent increase in severity 
beyond natural progress during service, to include due to 
ameliorative surgical treatment provided in service.

CONCLUSIONS OF LAW

1.  The evidence establishes that the veteran's hammertoes 
were congenital and were reported at the time of his entry 
into active service, and that they were not aggravated during 
service; therefore, the presumption of soundness at entrance 
into service is rebutted.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.304(b) (2004 & 2005).

2.	The presumption of soundness having been rebutted, the 
competent evidence of record weighs against a finding 
that there was any permanent increase in the severity of 
the
3.	 pre-existing hammertoes during the veteran's active 
service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.306(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a December 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Furthermore, a July 2005 letter from the Appeals 
Management Center, following reopening and remand by the 
Board, provided additional VCAA notice, including information 
as to what evidence was needed to establish entitlement to 
the benefit sought.  As the Federal Circuit Court has stated, 
it is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for service connection is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records include a December 1942 
enlistment examination report which shows that an abnormality 
of the feet, described as bilateral 2nd degree hammertoes, 
was noted on enlistment.  Records dated in 1943 document the 
veteran's complaints of pain in the toes and feet.  Physical 
examination revealed a deformity of the toes, and surgery was 
recommended.  It was noted the hammertoes were a congenital 
deformity.  Surgery for hammertoes was conducted in August 
1943.  The October 1945 separation examination disclosed an 
abnormality of the feet described as 2nd degree hammertoes, 
bilateral, symptomatic.

The veteran submitted private medical records dated in 1997 
and 1999 which show that he complained of pain in the toes, 
particularly in the 2nd digits, and feet.  Diagnoses of 
bursitis, dorsal interphalangeal joint hallux left; and rigid 
hammertoe deformity of the 2nd digits bilaterally, were made.

VA records dated in March 1999 include a diagnosis of 
bilateral hammertoes and a referral to podiatry.

VA medical records dated from 1999 to 2001 are of record.  An 
April 2001 record reflects that the veteran gave a history of 
hammertoe surgery during service in 1943.  The entry shows 
that he complained of chronic, significant pain in both feet 
from hammertoes affecting all digits.  He stated that the 
symptoms were getting worse over time.  The veteran recounted 
that during service he was hospitalized for three months 
following hammertoe surgery, and used a wheelchair, and that 
when he returned to his unit he was required to go on a 25-
mile march, after which his toe wounds reopened and his shoes 
filled with blood.  He indicated that he had experienced 
serious foot problems ever since.

An April 2001 VA medical record reflects that an orthopedic 
evaluation revealed severe hammertoes bilaterally at digits 2 
though 5, left greater than right, non-reducible.  The 
podiatrist also mentioned symptoms of pain upon palpation of 
the metatarsal heads and a large degree of rear foot varus 
shoe gear, deformed from the pressure of hammertoes.  An 
assessment of severe hammertoes, digits 2 through 5 
bilaterally, was made.

A November 2002 VA outpatient record shows the veteran's 
shoes had worn out, and he needed new ones.

A May 2004 outpatient treatment record shows the veteran 
requested new shoes because of his hammertoes.

In February 2006, the veteran underwent VA examination.  His 
medical records were available and reviewed in detail at the 
time of the examination, including service medical records, 
private medical records, and VA clinical records.  The 
examiner noed that the veteran entered service in December 
1942.  In June 1943, he was seen and noted to have a 
hammertoe of the second digit on each foot.  Surgical 
treatment was recommended.  He was admitted for observation, 
then returned to duty in August 1943.  Shortly thereafter, 
also in August 1943, the veteran underwent surgery on the 
second toes of both feet.  The veteran was released to duty 
in September 1943.

The veteran reported chronic pain in both feet over the 
years, but no further surgical treatment.  The examiner 
reviewed the veteran's private and VA records regarding his 
hammertoes.  Currently, the veteran complained of chronic 
pain with ambulation and prolonged standing.  Other than 
receiving corrective shoes, he has not received any treatment 
for his bilateral foot disorder in the recent past.

On examination, in both feet, there was marked claw foot 
deformity with metaphalangeal dorsiflexion and proximal 
interphalangeal distal interphalangeal plantar flexion 
accentuated.  In both feet, the distal portion of the second 
toe was turned downward with the great toe and third toe 
overlapping, essentially hiding the distal phalanx of the 
second toe.  Examination of the right foot revealed a well-
healed scar.  The right great toe had zero degrees of plantar 
flexion and 45 degrees of dorsiflexion.  The second and third 
toes were fixed at 45 degrees dorsiflexion.  Symptoms were 
similar in the left foot.

The diagnoses were congenital hammertoe deformity of the 
second toe, status post bilateral second toe proximal 
interphalangeal osteotomy, and bilateral hallux valgus and 
hammertoe deformities.  The examiner opined that it was most 
likely that the disorder which was identified prior to 
service, second degree bilateral hammertoe, was congenital.  
The examiner further noted that military records in 1943 
indicated the veteran had suffered from hammertoes all his 
life.  The examiner stated that this type of deformity may 
begin in early childhood, and is often associated with the 
development of hallux valgus, most suggestive of familial 
etiology.

The examiner also opined that it is not likely that the pre-
existing condition was in any way chronically aggravated 
during service or as a result of the surgery for hammertoes 
performed in 1943.  The examiner noted that the service 
medical records indicated the result of the surgery was good, 
and the veteran served with specially-made boots for the 
remainder of his tour.  Over time, his foot disorder worsened 
because of age-related degenerative changes of the congenital 
foot deformities.  On current examination, there was no 
evidence that the proximal interphalangeal joints of either 
second toe had recurrent hammertoe deformity.  Rather, the 
examiner noted that the deformity involved the unoperated 
proximal interphalangeal joints with severe flexion deformity 
secondary to contracted flexor tendons, which is a deformity 
factor in a congenital hammertoe condition.

III.  Applicable Law and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service, or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2005)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The veteran contends that entitlement to service connection 
for hammertoes is warranted due to the trouble he had with 
his disorder in service.

As noted above, the entrance examination in December 1942 
revealed hammertoes of the 2nd degree bilateral.  It was 
noted that they were not considered disabling.  The veteran's 
disorder was noted upon entrance into service.  It was later 
diagnosed as congenital, and no subsequent diagnosis 
suggested that it was not congenital.  Finally, the February 
2006 VA examiner opined that it was most likely that the 
veteran's hammertoes existed prior to service, based upon 
review of the claims file and knowledge of the etiology of 
hammertoes.  Therefore, the Board finds that since there is 
no evidence that the veteran's hammertoe disorder began after 
his entry into military service and the disorder was noted on 
his entrance examination report, the evidence is clear and 
unmistakable that the condition existed prior to service.  In 
addition, as will be discussed below, the hammertoe disorder 
was not aggravated in service, and therefore the presumption 
of soundness does not apply, under either the old or new 
version of 38 C.F.R. § 3.304(b).  

Next, with the presumption of soundness not for application, 
the Board must determine whether the veteran's pre-existing 
hammertoes were aggravated (i.e., incurred a permanent 
increase in the underlying disability which was not natural 
progress) during service, under 38 C.F.R. § 3.306.  The Board 
finds that the disorder was clearly and unmistakably not 
aggravated during service.  In this context, the Board notes 
that while there are numerous records showing current 
treatment for the veteran's hammertoes, there is only one 
opinion of record regarding whether his hammertoes were 
aggravated during service.

In February 2006, the VA examiner thoroughly reviewed the 
veteran's claims file and examined the veteran.  The examiner 
indicated that the veteran was first examined for his 
hammertoes approximately six months after he entered service.  
He then underwent ameliorative surgery two months later.  
Subsequently, the records indicated that the result of the 
surgery was good.  Thereafter, he was given special boots to 
wear, and served the rest of his active duty with no 
treatment for his feet.

It was only long after service that the veteran complained of 
increasing pain in his feet, which the examiner attributed to 
age-related degenerative changes.  Consistent with that 
medical analysis, the examiner concluded that it was not 
likely that the veteran's disorder incurred a permanent 
increase during service.  There is no medical opinion of 
record indicating otherwise.  While the veteran has expressed 
his opinion that his condition was aggravated during service, 
as a layperson, he is not found to have the requisite medical 
knowledge to offer such a finding.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995).  As a result, the Board finds that 
the evidence, in sum, shows that the veteran's pre-existing 
hammertoes were clearly and unmistakably not aggravated 
during service.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hammertoes, based upon aggravation, and the benefit-of-the-
doubt is not for application.  See Gilbert, 1 Vet. App. at 
55.




ORDER

Service connection for hammertoes is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


